Citation Nr: 0305739	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-42 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left heel spur.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to a higher rating for hypertension, 
initially assigned a 10 percent evaluation, effective from 
August 1992.

5.  Entitlement to a higher rating for status post rupture of 
the left Achilles' tendon, initially assigned a zero percent 
evaluation, effective from August 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1980 to August 
1992.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1993 RO rating decision that denied service 
connection for a low back disorder, a left heel spur, a 
bilateral knee condition, and migraine headaches; granted 
service connection for hypertension and assigned a 10 percent 
rating, effective from August 1992; and granted service 
connection for status post rupture of the left Achilles' 
tendon and assigned a zero percent rating, effective from 
August 1992.  In February 1999, the Board remanded the case 
to the RO for additional development.

A November 2002 RO rating decision granted service connection 
for migraine headaches.  Hence, the issue of service 
connection for migraine headaches is no longer for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's low back condition had its onset in 
service.

2.  Left heel spurs had their onset in service.

3.  A right knee condition was not present in service or for 
several years later, and is not related to an injury or 
disease of service or to a service-connected disability.

4.  Left knee patellofemoral pain syndrome existed prior to 
service as demonstrated by post-service clinical findings and 
the preservice left knee condition did not worsen in service; 
degenerative joint disease of the left knee was not present 
in service or for several years later, and is not related to 
an incident of service or to a service-connected disability.

5.  Hypertension has been manifested primarily by occasional 
elevated systolic pressure that is below 160 and the 
hypertension has been controlled with medication since August 
1992; diastolic pressure that is predominantly 110 or more, 
related symptoms or systolic pressure predominantly 200 or 
more are not found at any time from August 1992.

6.  The residuals of rupture of the left Achilles tendon have 
essentially been asymptomatic since August 1992.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Calcaneal spurs of the left heel were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  Right knee patella syndrome with degenerative joint 
disease was not incurred in or aggravated by active service; 
nor may arthritis of the right knee be presumed to have been 
incurred or aggravated in active service; nor is the right 
knee patella syndrome with arthritis proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).

4.  Patella femoral syndrome of the left knee clearly and 
unmistakably preexisted service and was not aggravated by 
active service; nor was degenerative joint disease of the 
left knee incurred in or aggravated by active service; nor 
may arthritis of the left knee be presumed to have been 
incurred or aggravated in active service; nor is patella 
femoral syndrome of the left knee with arthritis proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 
(West 1991 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2002).

5.  The criteria for a rating in excess of 10 percent for 
hypertension at any time from August 1992 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Code 
7101, effective prior to and as of January 12, 1998.

6.  The criteria for a rating in excess of zero percent for 
residuals of rupture of the left Achilles' tendon at any time 
from August 1992 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims considered in this appeal, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any low back condition, 
left heel spur condition, right knee disorder or left knee 
disorder, and to determine the severity of his hypertension 
and the residuals of rupture of the left Achilles' tendon.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a March 1999 
letter the RO asked the veteran to submit information 
regarding the claims and in May and August 2002 letters, the 
RO notified him of the evidence needed to substantiate the 
claims.  Those letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Low Back Disorder

A.  Factual Background

The veteran had active service from September 1980 to August 
1992.

Service medical records reveal that the veteran underwent a 
medical examination in April 1980 for ROTC (Reserve Officer 
Training Corps) appointment.  A low back disorder was not 
found.  A report of his treatment in September 1983 shows he 
was seen for complaints of back pain while playing 
basketball.  The assessment was lumbar strain.  In June 1989, 
he was treated for muscle strain/spasm.  At the time of his 
medical examination in June 1992 for separation from service, 
he gave a history of recurrent back pain.  It was noted that 
he had occasional low back pain with spasm.  A low back 
disorder was not found.

The veteran underwent a VA orthopedic examination in January 
1993.  He gave a 12-year history of low back pain.  There was 
no deformity of the lumbosacral spine, there was no 
tenderness, and there was no spasm.  Straight leg raising was 
negative, bilaterally.  There was no objective evidence of 
pain on motion.  There were no neurological deficits.  Range 
of motion of the lumbar spine was reported as normal with 
forward flexion to 95 degrees, backward extension to 35 
degrees, left and right lateral flexion to 40 degrees, and 
left and right rotation to 35 degrees.  X-rays of the 
lumbosacral spine were negative.  The diagnosis was chronic 
lumbosacral strain.

The veteran underwent a VA examination of his low back in 
June 2002.  X-rays of the lumbosacral spine revealed mild 
degenerative joint disease at L4-5, and marked sacralization 
of L5 and sclerosis at the L5-S1 interspace representing a 
normal variant.  The examiner opined that the lumbosacral 
spine condition was due to physiological factors and wrong 
movements or other condition over the years that caused 
temporary muscle spasm.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a),(b).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

The service medical records show that the veteran was seen 
for low back problems, and the post-service medical records 
show that he has degenerative joint disease of the lumbar 
spine.  The examiner who saw the veteran at the June 2002 VA 
examination opined that the veteran's low back condition was 
caused by wrong movements or other condition over the years 
and physiological factors.  This opinion leaves the Board 
uncertain as to whether or not the veteran's back condition 
began in service or earlier.  The Board finds that the 
overall evidence is essentially in equipoise as to whether 
the veteran's low back condition had its onset in service.  
Under the circumstances, the matter is resolved in favor of 
the veteran with the application of the benefit-of-the-doubt 
doctrine in his favor.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Hence, the veteran's claim 
for service connection for degenerative joint disease of the 
lumbar spine is granted.


II.  Service Connection for a Left Heel Spur

A.  Factual Background

Service medical records reveal that X-ray examination of the 
veteran's left heel in October 1991 demonstrated an inferior 
calcaneus bone spur.  On a report of medical history 
completed at the time of his medical examination in June 1992 
for separation from service it was noted that he had a left 
heel spur.

The veteran underwent VA medical examinations in December 
1992 and January 1993.  The reports of those examinations do 
not show the presence of a left heel spur.  X-rays of the 
left heel were not taken.

The veteran underwent a VA medical examination in June 2002 
pursuant to the February 1999 Board remand in order to 
determine whether he had a left heel spur.  X-rays of the 
left foot revealed small calcaneal spurs off the posterior 
plantar calcaneus.  

B.  Legal Analysis

The service medical records reveal that an inferior calcaneus 
bone spur was found on X-rays, and the post-service medical 
report of the veteran's VA examination in June 2002 shows the 
presence of small calcaneal spurs off the posterior plantar 
calcaneus on X-rays.  While calcaneal spurs of the left heel 
were not found at the January 1993 VA examination, X-rays of 
the left heel were not taken at that examination.  

After consideration of all the evidence, the Board finds that 
it indicates the presence of calcaneal spurs of the left heel 
that began in service.  The Board finds that the evidence 
indicates the veteran has continuously had a left heel spur 
since separation from service and supports granting service 
connection for the calcaneal spurs of the left heel.  
Therefore, the veteran's claim for service connection for 
this condition is granted.


III.  Service Connection for a Bilateral Knee Condition

A.  Factual Background

A service department medical report of the veteran's 
examination in April 1980 for ROTC appointment is negative 
for any knee condition.  Service medical records show that 
the veteran was seen in July 1984 for left knee problems that 
occurred while playing basketball.  A surgical clinic 
consultation at that time revealed soft tissue swelling and 
patellar tendonitis.  A right or left knee condition was not 
found at the time of his medical examination in June 1992 for 
separation from service.  Nor did the veteran give a history 
of knee problems at that time.

At the January 1993 VA orthopedic examination, right or left 
knee conditions were not found.

The veteran underwent a VA examination in June 2002 pursuant 
to the February 1999 Board remand to determine the nature and 
extent of any left knee condition and to obtain an opinion as 
to the etiology of any knee condition found.  He complained 
of occasional sharp pain in the patella of each knee with 
occasional swelling.  He gave a history of left knee problems 
on and off since childhood and of injuries in service.  He 
gave a history of right knee surgery in 1996 for injury to 
the patella tendon that occurred while playing basketball.  
X-rays of the knees showed minimal degenerative joint disease 
involving the femoral-patellar joint spaces.  The diagnoses 
were patella femoral pain syndrome of both knees with 
degenerative joint disease.  The examiner opined that the 
veteran's right knee condition began in 1996 as reported by 
the veteran and that the left knee condition had been present 
since childhood.




B.  Legal Analysis

With regard to the right knee condition, the evidence reveals 
that the veteran has patellofemoral pain syndrome with 
degenerative joint disease of that knee.  The service medical 
records do not show the presence of any right knee condition, 
and the post service medical records indicate that this 
condition began in 1996.  Nor is there any evidence linking 
the right knee condition to an incident of service or to a 
service-connected disability.

After consideration of all the evidence, the Board finds that 
the right knee condition was not present in service or for 
several years later, and that the veteran's patellofemoral 
pain syndrome with degenerative joint disease of the right 
knee that was first demonstrated several years after service 
is not related to a disease or injury in service or to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for a 
right knee disorder, and the claim is denied.

A left knee condition was not found at the veteran's service 
department medical examination in April 1980 prior to entry 
into service.  The service medical records do not indicate 
that the veteran had a left knee condition at the time of his 
entry into service, and it is presumed that he did not have 
such a condition at that time unless the presumption is 
rebutted with clear and unmistakable evidence as noted in the 
appropriate legal and regulatory criteria listed in section I 
of this decision.  At his VA examination in June 2002, the 
veteran gave a history of left knee problems since childhood.  
The Board finds that the clinical findings, including the 
veteran's statements, on the report of that examination 
clearly and unmistakably show the presence of a left knee 
condition that existed prior to his entry into service.

The question now for the Board to decide is whether the 
preservice left knee condition increased in severity in 
service.  The service medical records show that he was 
treated for left knee problems, but a left knee condition was 
not found at the time of his medical examination in June 1992 
for separation from service.  Nor do the service medical 
records show the presence of degenerative joint disease of 
the left knee.

The post-service medical records do not reveal the presence 
of left knee problems until the June 2002 VA examination when 
patellofemoral pain syndrome with degenerative joint disease 
was found.  The examiner who conducted that examination 
opined that the veteran's left knee patellofemoral pain 
syndrome had been present since childhood.  

After consideration of all the evidence, the Board finds that 
the patellofemoral pain syndrome of the left knee preexisted 
his entry into active service and did not worsen while in 
service.  The Board finds that the evidence does not show the 
presence of degenerative joint disease of the left knee in 
service or for many years later, and does not link this 
condition to an incident of service or to a service-connected 
disability.  Hence, the preponderance of the evidence is 
against the claim for service connection for a left knee 
condition, and the claim is denied.


IV.  Entitlement to a Higher Rating for Hypertension, 
Initially Assigned a 10 Percent Evaluation, Effective from 
August 1992

A.  Factual Background

The report of the veteran's medical examination in June 1992 
for separation from service shows blood pressure of 130/80.  
It was noted that he had hypertension that was well 
controlled with medication.

At a VA medical examination in December 1992, the veteran's 
blood pressure was 130/78, sitting and was taken 3 times.  
His blood pressure was 126/74, standing.  He was on 
medications for hypertension.  The diagnosis was history of 
hypertension without evidence of organ damage.

At a VA examination in June 2002, the veteran's blood 
pressure was 149/80.  It was noted that he was on lisinopril 
and hydrochlorothiazide daily.  The diagnosis was 
hypertension.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101, effective prior to 
January 12, 1998.

The criteria for the evaluation of hypertension were amended, 
effective from January 12, 1998, during the processing of the 
veteran's appeal.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101, effective as of January 12, 
1998.

The evidence shows that the veteran has hypertension that has 
been manifested primarily by occasional elevated systolic 
pressure below 160 and that has been controlled with 
medication since August 1992.  The evidence does not show the 
presence of diastolic pressure that is predominantly 110 or 
more, other symptoms related to the hypertension or systolic 
pressure predominantly 200 or more at any time since August 
1992.

After consideration of all the evidence, the Board finds that 
the evidence does not support a rating in excess of 
10 percent or a "staged rating" for the hypertension at any 
time from August 1992.  Fenderson, 12 Vet. App. 119.  The 
preponderance of the evidence is against the claim for a 
higher rating for hypertension, and the claim is denied.




V.  Entitlement to a Higher Rating for Status Post Rupture of 
the Left Achilles' Tendon, Initially Assigned a Zero Percent 
Evaluation, Effective from August 1992


A.  Factual Background

The report of medical history completed at the time of the 
veteran's medical examination in June 1992 for separation 
from service shows a history of ruptured Achilles tendon in 
service with complaints of occasional pain.  A left ankle 
condition was not found on examination at that time.

At the VA orthopedic examination in January 1993, the veteran 
complained of pain in the left Achilles' area.  Range of 
motion was normal with dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees.  The diagnosis was status post 
ruptured left Achilles' tendon.  

A report of the veteran's VA medical examination in June 2002 
notes a history of rupture of the left Achilles' tendon in 
service.  He complained of occasional discomfort between the 
Achilles' tendon and calf muscle after walking a long time; 
this was neither disabling nor painful.  The veteran said it 
had no effect on his occupation or activities of daily 
living.  It was noted that he had normal range of motion of 
the left ankle with dorsiflexion from zero to 20 degrees, 
plantar flexion from zero to 45 degrees, inversion from zero 
to 30 degrees, and eversion from zero to 20 degrees.  There 
was no pain with motion of the left foot.  The diagnosis was 
status post ruptured left Achilles' tendon with mild non-
dysfunctional residual (some discomfort at rest after walking 
long that subsided after walking around).

B.  Legal Analysis

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The evidence indicates that the residuals of rupture of left 
Achilles' tendon are essentially asymptomatic.  The report of 
the veteran's VA examination in January 1993 indicates 
limitation of dorsiflexion to 10 degrees, but the examiner 
considered that normal motion.  When reexamined by VA in June 
2002, dorsiflexion of the left ankle was to 20 degrees and 
the veteran reported that he had no problems with his left 
ankle condition except for occasional discomfort.  

After consideration of all the evidence, the Board finds that 
it does not show any limitation of motion of the left ankle 
since the veteran's separation from service.  Inasmuch as the 
residual condition has been medically deemed "mild" and 
"nondysfunctional", and the veteran has denied any effect 
on occupational or general functioning, a higher rating based 
on the principles of 38 C.F.R. §§ 4.40 and 5.45 (2002) is not 
appropriate.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Hence, the evidence is against the assignment of a higher 
compensable evaluation or "staged rating" for the left 
ankle condition at any time from August 1992.  The 
preponderance of the evidence is against the claim for a 
higher rating for this condition, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for right and 
left knee disorders, and for higher ratings for the 
hypertension and residuals of rupture of the left Achilles' 
tendon at any time from August 1992 because the preponderance 
of the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.

Service connection for left heel calcaneal spurs is granted.

Service connection for patellofemoral pain syndrome of the 
right knee with degenerative joint disease is denied.

Service connection for patellofemoral pain syndrome of the 
left knee with degenerative joint disease is denied.

A rating in excess of 10 percent at any time from August 1992 
for hypertension is denied.

A higher (compensable) rating at any time from August 1992 
for residuals of rupture of the left Achilles' tendon is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

